U NITED S TATES S ECURITIES AND E XCHANGE C OMMISSION Washington, D.C. 20549 F ORM 8-K C URRENT R EPORT P URSUANT TO S ECTION 13 OR 15(d) OF THE S ECURITIES E XCHANGE A CT OF 1934 Date of Report (Date of earliest event reported): May 22, 2012 TRIM HOLDING GROUP (Exact name of registrant as specified in its charter) Nevada 333-121787 20-0937461 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7075 Gratiot Road, Suite One Saginaw, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (989)891-0500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective as of May 22, 2012, Trim Holding Group (the “Company”) amended its Articles of Incorporation for the sole purpose of changing its name from Trim Holding Group to HPIL Holding. The Company changed its name so as to more fully reflect its current business operations. A copy of the Certificate of Amendment to the Articles of Incorporation is attached hereto as Exhibit 3.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Description 3.1 Certificate of Amendment to Articles of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Trim Holding Group (Registrant) Date:May 23, 2012 By: /s/ Louis Bertoli Louis Bertoli President, Chief Executive Officer, Director and Chairman Date:May 23, 2012 By: /s/ Nitin Amersey Nitin Amersey Director, Chief Financial Officer, Treasurer and Corporate Secretary
